Exhibit 10.2

 

FORM OF AMENDMENT TO SECURITIES PURCHASE AGREEMENT

 

This AMENDMENT TO SECURITIES PURCHASE AGREEMENT (this “Amendment”), dated as of
[_______], 2020 (the “Effective Date”), is entered into by and among ReWalk
Robotics Ltd., a company organized under the laws of the State of Israel (the
“Company”), and the Purchasers identified on the signature page hereto.

 

WHEREAS, the Company and the Purchasers have previously entered into that
certain Securities Purchase Agreement, dated as of February 5, 2020 (the
“Securities Purchase Agreement”), pursuant to which the Company agreed to issue
and sell to each Purchaser, and each Purchaser, severally and not jointly,
agreed to purchase from the Company, Class A Units or Class B Units as set forth
in the signature page of such Purchaser thereto;

 

WHEREAS, the Company and the Purchasers desire to amend the Securities Purchase
Agreement;

 

WHEREAS, capitalized terms used herein but not otherwise defined shall have the
meanings ascribed to them in the Securities Purchase Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

 

1. Amendment to the Securities Purchase Agreement. As of the Effective Date:

 

(a) Section 4.13 of the Securities Purchase Agreement is hereby amended by
deleting such section in its entirety and replacing with the following:

 

“4.13 Reserved.”

 

3. Date of Effectiveness. This Amendment will become effective as of the date
first written above when the Company shall have received counterparts of this
Amendment duly executed and delivered by the parties hereto (the “Effective
Date”).

 

2. Continuing Effect. Except as expressly modified and amended herein, all of
the terms and conditions of the Securities Purchase Agreement shall remain in
full force and effect and are hereby ratified and confirmed by the parties.
Without limiting the generality of the foregoing, the amendments contained
herein will not be construed as an amendment to or waiver of any other provision
of the Securities Purchase Agreement or as a waiver of or consent to any further
or future action on the part of any party that would require the waiver or
consent of another party. On and after the Effective Date, each reference in the
Securities Purchase Agreement to “this Agreement,” “the Agreement,” “hereunder,”
“hereof,” “herein” or words of like import, and each reference to the Securities
Purchase Agreement in any other agreements, documents or instruments executed
and delivered pursuant to, or in connection with, the Securities Purchase
Agreement, will mean and be a reference to the Securities Purchase Agreement as
amended by this Amendment

 



1

 

 

3. Representations and Warranties. Each Purchaser hereby represents and warrants
to the Company, severally, but not jointly, and each Company hereby represents
and warrants to the Purchaser, that (i) it has the full right, power and
authority to enter into this Amendment and to perform its obligations hereunder
and under the Securities Purchase Agreement as amended by this Amendment, and
(ii) the execution of this Amendment by the individual whose signature is set
forth at the end of this Amendment on behalf of such party, and the delivery of
this Amendment by such party, have been duly authorized by all necessary action
on the part of such party; and (iii) this Amendment has been executed and
delivered by such party and constitutes the legal, valid and binding obligation
of such party, enforceable against such party in accordance with its terms,
except as may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws and equitable principles related to
or affecting creditors’ rights generally or the effect of general principles of
equity.

 

4. Counterparts; Choice of Law. This Amendment may be executed in several
identical counterparts all of which shall constitute one and the same
instrument. All questions concerning the construction, validity, enforcement and
interpretation of this Amendment shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof.

 

5. Further Assurances. Each of the parties hereto shall execute and deliver, at
the reasonable request of the other party hereto, such additional documents,
instruments, conveyances and assurances and take such further actions as such
other party may reasonably request to carry out the provisions hereof and give
effect to the transactions contemplated by this Amendment.

 

[signature page follows]

 



2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year written above.

 

  THE COMPANY:         REWALK ROBOTICS LTD.         By:          Name:   
Title:   

 

[Company Signature Page to the Amendment to Securities Purchase Agreement]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year written above.

 

  PURCHASER:                   By:          Name:    Title:   

 

[Purchaser Signature Page to the Amendment to Securities Purchase Agreement]

 

 

 

 

